Citation Nr: 0608489	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  99-18 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected degenerative joint disease and 
degenerative disc disease of the lumbar spine (lumbar spine 
disability).

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected post-cystectomy scar of the facial area 
(facial scar).

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected post-cystectomy scar, right arm 
(right arm scar).  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1992 to June 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  That initial rating decision granted service 
connection for cystectomy scars of the right arm and neck, 
and granted service connection for degenerative joint disease 
at L5-S1 of the lumbar spine.  Noncompensable ratings were 
assigned for all three disabilities.  The veteran disagreed 
with the assignment of the initial noncompensable ratings.

During the course of the appeal, the RO increased the ratings 
to 10 percent each for the facial scar and the right arm 
scar, and increased to 20 percent the rating for the service-
connected lumbar spine disability.  All of these increases 
were made effective as of the effective date of service 
connection.  As the awards are not a complete grant of 
benefits, the issues remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

In April 2004, the veteran and his wife testified at a 
personal hearing via a video conference before the 
undersigned Veterans Law Judge.  A transcript of their 
testimony is of record.

The case was remanded to the RO by the Board in September 
2004 for additional development.  In that remand, the Board 
specifically noted the June 2004 correspondence from the 
veteran claiming entitlement to increased ratings for the 
service-connected right knee disorder, chronic headaches, and 
gastroesophageal reflux disorder (GERD) and referred the 
matter to the RO.  

The issue of entitlement to an initial rating in excess of 20 
percent for the service-connected lumbar spine disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Since service, the service-connected facial scar has been 
at least one-quarter inch (0.6 cm.) wide at its widest part 
and has been elevated/depressed with the thickened portions 
of the scar tender to pressure, and hyperpigmented, more 
nearly approximating no more than moderate disfigurement 
prior to August 30, 2002, and representing 2 or 3 
characteristics of disfigurement since August 30, 2002; 
neither severe disfigurement of the face/neck, nor more than 
3 characteristics of disfigurement has ever been 
demonstrated.

2.  Since service, the service-connected right arm scar has 
been tender to the touch; however the scar has never exceeded 
12 square inches, has never been associated with underlying 
soft tissue damage, and has never caused limited motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no higher, effective August 30, 2002, but not earlier, for 
the veteran's service-connected facial scar have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.118, 
Diagnostic Code 7800 (2005); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for the service-connected right arm scar have 
not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.118, Diagnostic 
Code 7804 (2005); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As required by the 38 U.S.C.A. § 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

During the pendency of this appeal, on March 3, 2006, the 
united States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, and after service connection was 
granted and the veteran appealed the initial ratings assigned 
for the service-connected disabilities, he was provided with 
a subsequent duty to assist letter which specifically 
addressed what type of information and evidence was needed to 
substantiate his claims for higher initial ratings.  The 
veteran was not, however, provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on the issue of effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In that regard, the assigned 
effective date for the veteran's service-connected 
disabilities is the day after his discharge from service, and 
legally, the veteran is not entitled to an effective date for 
a grant of service connection during military service.  As 
the effective date issue involves not a disputed question of 
fact, but rather a matter of law, further evidentiary 
development is not required in this case as a result of the 
Dingess/Hartman decision with regard to notice of effective 
dates.  Thus, the Board finds that any defect with respect to 
the content of the letter was harmless error, and therefore, 
the veteran has not been prejudiced by the defective notice 
regarding effective dates in this case.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In this case, the initial notice letter in June 2003, 
followed the initial adjudication of the claims for service 
connection.  The notice included the type of evidence needed 
to substantiate claims for increased ratings.  The RO also 
informed the veteran about the information and evidence that 
VA will seek to provide including the veteran's service 
medical records and other relevant medical records.  The 
letter also informed the veteran about the information and 
evidence he was expected to provide.  That letter also 
informed the veteran that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  In a subsequent letter, dated in December 2004, the 
RO requested that veteran submit all evidence in his 
possession that pertained to his claims for increase.  

Although the timing of the June 2003 notice did not comply 
with the requirement that the notice precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did at a hearing.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Here, the Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.  For this reason, the veteran 
was not prejudiced by the timing of the notice. 

Moreover, the rating decisions, statements of the case, as 
well as the supplemental statement of the case explained, in 
detail, the reasons for the grants and/or denials of the 
claims.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes the service 
medical records, VA medical records, VA examination reports, 
private medical records, and written statements and testimony 
from the veteran.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Increased Ratings

The veteran seeks higher initial ratings for his service-
connected scars of the face and right arm.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria applicable to skin 
disorders.  The revised regulations became effective on 
August 30, 2002.  See 67 Fed. Reg. 45,590 - 45,599 (July 31, 
2002).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2005).

The record reflects that the RO provided the veteran with 
notice of the revised regulations in the March 2003 SSOC and 
subsequent SSOC's.  Thus, the Board may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Scars of the head, face, or neck may also be rated on the 
basis of disfigurement.  Under the criteria in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
if the disfigurement is slight, and a 10 percent evaluation 
is warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more. 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

A.  Facial Scar

The veteran's service-connected facial scar is rated pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002) and 
Diagnostic Code 7800 (2005) - ratings which govern 
disfiguring scars of the head, face or neck.

At October 1998 VA examination, three characteristics of 
disfigurement were noted.  Specifically, the examiner found 
the facial scar to be hyperpigmented, more than one-quarter 
in wide, and elevated.  

VA examinations of August 2000 and June 2003 note the 
veteran's facial scar complaints of tenderness, throbbing, 
and a keloid formation at the upper end of the scar.  The 
veteran also reported sensitivity and local swelling and 
elevation in the area of the scar.  On examination in June 
2003, the facial scar measured 5 x 1 cm.  The upper 2 cm. 
were keloid and the bottom 1.5 cm. were keloid.  The scar was 
not adherent to the surrounding tissue; however, it was 
tender to palpation.  The examiner indicated that the scar 
was aesthetically disfiguring, clearly visible from 6 feet.

The VA examination in March 2005 noted thickening of the scar 
at the upper and lower ends, with tenderness in those areas; 
however, the examiner indicated that the scar was not 
pigmented, and not adherent to the underlying tissues.  The 
veteran was able to open his mouth fully, close his mouth and 
clench properly.  Motions of the facial musculature on the 
side behaved normally, as expected.  There was no sign of 
ischemia or ulceration, and no sensitivity to light touch. 

Based on the medical evidence as noted hereinabove, the Board 
finds that the service-connected facial scar is productive of 
disfigurement that more nearly approximates that of a 
moderate degree, since the effective date of service 
connection.  Severe disfigurement has never been shown, 
particularly given the size of the scar and the lack of 
unsightly facial deformity of the eyelids, lips and/or 
auricles.  Furthermore, marked discoloration has never been 
shown.  Likewise, the scar has never been shown to be 
adherent to the underlying tissue.  

Nevertheless, the medical evidence does demonstrate that the 
veteran has 2 or 3 characteristics of disfigurement, as 
defined in the amended regulations effective from August 30, 
2002.  Specifically, the veteran's facial scar has been, 
since service, at least one-quarter inch wide at the widest 
part, elevated/depressed with the thickened portions of the 
scar tender to pressure, and hyperpigmented.  As such, the 
service-connected facial scar meets the criteria for the 
assignment of a 30 percent disability rating.  However, as 
noted hereinabove, the law and regulations state that amended 
criteria may not be applied to the veteran's service-
connected disability until the effective date of the 
amendment, which in this case, is August 30, 2002.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2005).

Thus, in sum, the medical evidence reveals that the veteran's 
facial scar has been moderately disfiguring since the 
effective date of service connection, with at least 2 to 3 
characteristics of disfigurement since at least August 30, 
2002.  Neither severe disfigurement nor more than 3 
characteristics of disfigurement has ever been shown.  In 
addition, neither visible or palpable tissue loss, nor gross 
distortion or asymmetry of two feature or paired sets of 
features has ever been demonstrated.  

Finally, the Board has considered other ratings pertinent to 
skin disabilities, as noted hereinabove; however, no other 
diagnostic code would afford the veteran a rating in excess 
of 10 percent prior to August 30, 2002, and/or a rating in 
excess of 30 percent after August 30, 2002 for the service-
connected facial scar.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for the service-connected facial scar prior to 
August 30, 2002; however, a rating of 30 percent, but not 
higher, is assignable under the revised criteria, effective 
from August 30, 2002, the effective date of the revised 
criteria.  

B.  Right arm scar

The veteran's service-connected right arm scar is rated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) 
and Diagnostic Code 7804 (2005) - ratings which govern 
disfiguring scars other than of the head, face or neck that 
are superficial and tender or painful on 
examination/objective demonstration.  

VA examination in October 1998 revealed that the veteran's 
right forearm scar measured 4 x 2 cm, was hyperpigmented, and 
elevated.  The VA examiner in August 2000 noted that the 
veteran's right arm scar remained sensitive since the cyst 
excision.  VA examination in June 2003 revealed the right 
forearm scar to be shiny, flat, with surrounding 
hyperpigmented area for a total area of 3.5 x 3 inches.  
Edges were firm, and the entire scar was cold to the touch, 
but the edges were somewhat adherent to the subcutaneous 
tissue.  The scar was tender to the touch.  

At the March 2004 VA examination, the 1 inch x 1/4 inch scar 
was described as not significantly pigmented.  The scar moved 
freely with the skin and was not adherent to underlying 
tissues.  It was not sensitive to touch or tender to 
reasonable pressure.  Sensation was normal.  There was no 
evidence of any ischemia or prior ulceration of the scar.  

In sum, the medical evidence in this case shows that the 
veteran's right arm scar is tender to palpation on 
examination.  This warrants a 10 percent rating under 
Diagnostic Code 7804, under the regulations in effect both 
prior to and since August 30, 2002.  A 10 percent rating is 
the maximum rating assignable under Diagnostic Code 7804.  

The Board has considered other diagnostic codes pertaining to 
scars on other than the head, face or neck, as noted 
hereinabove; however, no diagnostic code affords the veteran 
a rating in excess of 10 percent for the service-connected 
right arm scar at any time during the appeal period.  For 
example, as limitation of function of the right arm has never 
been demonstrated, a rating based on limitation of function 
is not appropriate.  Likewise, as the right arm scar does not 
exceed 12 square inches (77 sq. cm.), a rating in excess of 
10 percent is not assignable pursuant to Diagnostic Code 7801 
(in effect as of August 2002).

The potential application of 38 C.F.R. § 3.321(b)(1) (2005) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected facial scar and/or right arm scar 
under consideration here has caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization, or otherwise render impracticable the 
application of the regular scheduler standards.  The Board 
finds that the regular scheduler standards contemplate the 
symptomatology shown.  In essence, the Board finds no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Thus in sum, the preponderance of the evidence is against the 
claim for entitlement to an initial rating in excess of 10 
percent for the service-connected right arm scar, at any time 
during the appeal period.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

An initial rating in excess of 10 percent for the service-
connected facial scar, prior to August 30, 2002, is denied.  

An increased rating of 30 percent, but no higher, is granted, 
effective from August 30, 2002, for the service-connected 
facial scar, subject to the laws and regulations governing 
the payment of monetary benefits.

An initial rating in excess of 10 percent for the service-
connected right arm scar is denied.  

REMAND

The veteran seeks an initial rating in excess of 20 percent 
for the service-connected lumbar spine disability, 
characterized as degenerative joint disease, degenerative 
disc disease.  

In January 2006, the Board received correspondence from the 
veteran which included a request for family/medical leave 
submitted to his employer and signed by a medical doctor.  
The Board finds this evidence relevant to the veteran's claim 
for increase; however, the veteran did not submit a waiver of 
review by the RO, and the evidence has not yet been 
considered by the RO (agency of original jurisdiction).  When 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In addition, the veteran argued that his most recent VA 
examination, in March 2005, was inadequate for rating 
purposes.  Specifically, in the January 2006 correspondence, 
the veteran argued that the VA examiner in March 2005 did not 
accurately describe the severity of his back disability.  The 
veteran also notes that the most recent supplemental 
statement of the case did not mention anything about his 
"second appointment."  This leaves open the possibility 
that not all VA records have been obtained and associated 
with the claims file.  All VA records are constructively of 
record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the Board finds that all the veteran's VA 
treatment records should be obtained and associated with the 
claims file.

In addition, the veteran reported that he had been in and out 
of the hospital for the past six months because of his 
worsening back condition.  The veteran also indicated that he 
began seeing a civilian doctor.  It does not appear that any 
such hospital records or civilian doctor records are 
associated with the claims file.  

The Board reminds the veteran that VA's duty to assist is not 
a one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  In the present case, the Board 
recommends that the veteran be specifically notified of his 
legal obligation to cooperate and provide the necessary 
private records or the proper authorization for VA to obtain 
them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
in order to request that he identify the 
names, addresses, and approximate dates 
of treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected low back disability.  
After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
particularly the hospital records and 
civilian doctor's records to which the 
veteran refers in the January 2006 
correspondence.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  After completion of #1 above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the veteran's service-
connected low back disability.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the examiner 
prior to the examination for review of 
the pertinent documents therein, 
including the December 2005 Certification 
of Health Care Provider form/application 
for family medical leave.  The examiner 
should determine the extent and severity 
of the degenerative joint disease and/or 
intervertebral disc syndrome, if any, to 
include the frequency and duration of 
incapacitating episodes, if any.  The 
examiner should also perform range of 
motion testing with regard to the 
service-connected low back disability to 
determine if the veteran has additional 
functional limitation due to pain.  These 
tests should include a complete test of 
the range of motion of the affected 
joints.  All findings should be reported.  

The examiner(s) should also be asked to 
determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

The examiner's findings should be 
reported in terms of the rating criteria 
used for rating disabilities of the spine 
both prior to September 2003 and since 
September 2003.  

3.  The RO/AMC should then readjudicate 
the veteran's claim for entitlement to an 
initial rating in excess of 20 percent 
for the service-connected low back 
disability.  The RO should specifically 
consider whether the veteran's low back 
disability is more appropriately rated 
under Diagnostic Codes pertaining to 
intervertebral disc syndrome.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


